Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CPR 1.114, including the fee set forth in 37 CPR 1.17 (e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CPR 1.114, and the fee set forth in 37 CPR 1.17 (e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CPR 1.114. Applicant's submission filed on 03/09/2021 has been entered.

Response to Amendment
Applicant’s amendments and remarks submitted 03/09/2021 have been entered and considered, Claims 1, 4, 6, 12, 16, 18-20 are amended. 

Response to Arguments
Applicant’s arguments filed on 03/09/2021 have been fully considered but are moot because they don’t apply to the reference(s)/combination(s) in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al (US6434277) in view of Wang et al. ("Pixel2mesh: Generating 3d mesh models from single rgb images.", Proceedings of the European Conference on Computer Vision (ECCV), Aug, 2018) further in view of Okude et al (US6157342).
 
Regarding Claim 1. Yamada teaches A system comprising:
one or more processors;
a memory storing instructions which, when executed by the one or more processors, cause the one or more processors to perform operations comprising:
receiving a two-dimensional (2D) image comprising a 2D object (Yamada, abstract, the invention describes an image processing apparatus and method for generating, from a two-dimensional image, expanded images obtained by expanding, on a two-dimensional plane, a plurality of surfaces constituting a three-dimensional object displayed in the two-dimensional image
Col 9, line 11-44, FIG. 3 shows an image processing apparatus according to an embodiment of the present invention. The image processing apparatus has a computer as a base, and can easily perform three-dimensional editing, etc., on a two-dimensional

operating system (OS) loaded into the program memory 2, whereby performing various processes (described below) on a two-dimensional image.);
identifying a contour of the 2D object (Yamada, col 17, line 20-31, when the designated transform processor 19 receives the shape information and the characteristic points, it performs the automatic correction for correcting the characteristic points. The points to be designated are basically points on the contour line (borderline) of planes of a three-dimensional shape used for copying or pasting, as described below. Accordingly, the designated transform processor 19 extracts the contour line of the three-dimensional shape (plane) used for copying or pasting, and corrects the characteristic points so as to be positioned on the contour line.);

Yamada fails to explicitly teach, however, Wang teaches generating a three-dimensional (3D) mesh based on the contour of the 2D object; and (Wang, abstract, the paper describes an end-to-end deep learning architecture that produces a
3D shape in triangular mesh from a single color image. The method represents 3D mesh in a graph-based convolutional neural network and produces correct geometry by progressively deforming an ellipsoid, leveraging perceptual features extracted from the input image. The method adopt a coarse-to-fine strategy to make the whole deformation procedure stable, and define various of mesh related losses to capture properties of different levels to guarantee visually appealing and physically accurate 3D geometry.
Fig. 2. The whole network consists an image feature network and a cascaded mesh deformation network. The image feature network is a 2D CNN that extract perceptual feature from the input image, which is leveraged by the mesh deformation network to progressively deform an ellipsoid mesh into the desired 3D model.)
Yamada and Wang are analogous art because they both teach method of generating 3D object from single 2D image. Yamada further teaches obtaining contour of the interested 2D object in the input 2D image. Wang further teaches constructing 3D mesh for the recognized 2D object. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the 3D object generation method (taught in Yamada), to further constructing mesh for the recognized object (taught in Wang), because a mesh is more desirable for many real application, due to its lightweight, capability of modelling shape details, easiness to deform for animation (Wang, page 1, par 1).

The combination of Yamada and Wang further teaches applying a texture of the 2D object to the 3D mesh to output a 3D object representing the 2D object (Yamada, col 14, line 52-67, by performing the copying described with FIGS. 9A and 9B while using, as a buffer of interest, an image buffer storing a two-dimensional image on which the three-dimensional object V is displayed, and performing the pasting described with FIGS. 10A, 10B, and 10C, the texture of the wall S can be copied on another wall S'. In other words, the user can copy the texture of the wall S in the two-dimensional image on another wall S.).

The combination of Yamada and Wang fails to explicitly teach, however, Okude teaches determining a context associated with a client device on which the 3D object is presented, the context comprising an altitude of the client device; and
modifying one or more visual attributes of the 3D object based on the determined context. (Okude, abstract, the invention describes a method to display a current position of a vehicle along a road in a stereoscopic map drawn based on three-dimensional map data, a navigation device forms a picture image superposing the current position of the vehicle on a perspective map viewing a three-dimensional ground surface from a direction forming a predetermined angle with respect thereto based on
data read from a map data base and displays the image on a screen of a display and a position correcting unit 52 calculates an altitude at a position in the map in correspondence with the current position of the vehicle based on altitude data read from the map data base.
Col 14, line 46-67, FIG. 16 shows an example when a picture image including a three-dimensional map and a current position of a vehicle is displayed. In FIG. 16, a mark 161 indicating the current position of the vehicle is not an arrow mark but a symbol having the shape of an automobile. In this way, a driver can more easily grasp the position of the vehicle by positioning the mark 161 at a road in the map displayed stereoscopically. Further, in FIG. 16, the color of the background changes with a change in the altitude (refer to notations 164 and 165). This is carried out by determining the color of polygonal faces (ground surfaces) by referring to the altitude data. According to the example, the higher the altitude, the darker the color is set. On the other hand, when the mark is disposed at a position with a higher altitude, it is constituted to be painted with a thinner color (refer to mark 161 and mark 162). In this way, by securing a contrast with a color of the background, the driver can recognize the mark more easily.).
Yamada, Wang and Okude are analogous art because they all teach method of displaying objects in an environment. The combination of Yamada and Wang further teaches method of generating 3D object from single 2D image. Okude further teaches sensing the environment context, specifically including altitude and map location, to estimate the visual attribute for the object presentation. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the 3D object generation method (taught in Yamada and Wang), to further dynamically update the visual presentation for the tracking object based on the sensed environment context (altitude and map location) (taught in Okude), so as to correctly display target object’s position in a three-dimensional manner. This is specifically useful when showing object’s position in a 3D map (Okude, col 2, line 1-11).

Regarding Claim 2. The combination of Yamada, Wang and Okude further teaches The system of claim 1, wherein the 2D image includes pixels that form part of the 2D object and pixels that do not form part of the 2D object (Yamada, as shown in Fig 11, the lattice wall is the 2D object recognized from the 2D image. The lattice wall is only part of the building image.); and
wherein the operations further comprise identifying the contour of the 2D object by generating. based on the 2D image, an alpha image in which the 2D object is represented in a first pixel color and other content in the 2D image is represented in a second pixel color (Yamada, col 41, line 56-65, the matte is a so-called "gray scale image" representing a shape of an object displayed in the two-dimensional image, and is also called an "α-image" since the gray scale value represents a contribution rate (hereinafter referred to as "α") to the object at each pixel composing the two-dimensional image. Here, the matte of the two-dimensional image stored in the buffer of interest is adapted to be generated by the matte processing in step 15 in FIG. 7. As described above, the matte of two-dimensional image is stored in the image buffer storing the two-dimensional image.).

Regarding Claim 3. The combination of Yamada, Wang and Okude further teaches The system of claim 1 wherein the operations further comprise:
detecting a reference surface in a 3D space captured within a camera feed;
and
orienting the 3D object at a position in the 3D space based on the detected
reference surface (Yamada, col 48, line 1-27, FIG. 43 is a flowchart showing the plane-of-interest change/rotation processing. In the plane-of-interest change/rotation processing, in step S81, the input event processor 11 determines whether a plane of interest or a rotation angle has been designated. If the input event processor 11 has determined in step S81 that a rotation angle has been designated, that is, when the rotation angle has been input by the user operating the input unit 6, the process proceeds to S82 in which the input event processor 11 provides the copy processor 12 with the rotation angle (hereinafter referred to as a designated rotation angle) for the re-compute the expanded images of a plurality of the planes in accordance with the inverse transform expression, and the designated rotation angle, then the process returns to step S81. Thereby, the image transform processor 20 converts the connected image stored in the paste buffer into a connected image inclined by the designated rotation angle.).

Regarding Claim 4. The combination of Yamada, Wang and Okude further teaches The system of claim 1, wherein the context comprises a combination of the altitude and a geographical location of the client device (Okude, col 8, line 59-67, col 9 line 1-6, according to the embodiment, a three-dimensional map shown by FIG. 6 is formed by using a three-dimensional coordinates system having a longitudinal
direction of x, a latitudinal direction of y and a height direction of z. In FIG. 6, reference numerals 60, 65 and so on (hereinafter, referred to as "ground surface") correspond to
the standard area meshes explained in reference to FIG. 4. Further, notations 70-1 through 70-4 designate unit polygons constituting a ground surface 67 which correspond to vertices of a polygonal face (ground surface) where a vehicle position (xi, yi, hp) 68 is present. Further, reference numeral 69 designates a road in FIG. 6. These are obtained from various data stored in the map data base 14 shown by FIG.4.
Col 14, line 46-67, FIG. 16 shows an example when a picture image including a three-dimensional map and a current position of a vehicle is displayed. In FIG. 16, a mark 161 indicating the current position of the vehicle is not an arrow mark but a symbol having the shape of an automobile. In this way, a driver can more easily grasp the position of the vehicle by positioning the mark 161 at a road in the map displayed the color of the background changes with a change in the altitude (refer to notations 164 and 165). This is carried out by determining the color of polygonal faces (ground surfaces) by referring to the altitude data. According to the example, the higher the altitude, the darker the color is set. On the other hand, when the mark is disposed at a position with a higher altitude, it is constituted to be painted with a thinner color (refer to mark 161 and mark 162). In this way, by securing a contrast with a color of the background, the driver can recognize the mark more easily.).

Claim 16 is similar in scope as Claim 1, and thus is rejected under same rationale.
Claim 17 is similar in scope as Claim 2, and thus is rejected under same rationale.

Regarding Claim 18. The combination of Yamada, Wang and Okude further teaches The system of claim 1, wherein the texture of the 3D object is modified in a first manner when the altitude of the client device is a first altitude, and wherein the texture of the 3D object is modified in a second manner in response to a first condition that the altitude of the client device is a second altitude lower than the first altitude (Okude, col 14, line 46-67, FIG. 16 shows an example when a picture image including a three-dimensional map and a current position of a vehicle is displayed. In FIG. 16, a mark 161 indicating the current position of the vehicle is not an arrow mark but a symbol having the shape of an automobile. In this way, a driver can the color of the background changes with a change in the altitude (refer to notations 164 and 165). This is carried out by determining the color of polygonal faces (ground surfaces) by referring to the altitude data. According to the example, the higher the altitude, the darker the color is set. On the other hand, when the mark is disposed at a position with a higher altitude, it is constituted to be painted with a thinner color (refer to mark 161 and mark 162). In this way, by securing a contrast with a color of the background, the driver can recognize the mark more easily.
Therefore, as altitude changes, the visual appearance of the background and the target objects are changed correspondingly. See Fig 16. It is obvious to a person with ordinary skill in the art that changing visual appearance could also include changing texture, so as to achieve a differentiated appearance between target object an its background.).

Regarding Claim 19. The combination of Yamada, Wang and Okude further teaches The system of claim 18, wherein the texture of the 3D object is modified in the second manner in response to both the first condition and a second condition that the client device is associated with a geographical location having a specified attribute. (Okude, col 14, line 46-67, FIG. 16 shows an example when a picture image including a three-dimensional map and a current position of a vehicle is displayed. In FIG. 16, a mark 161 indicating the current position of the vehicle is not an arrow mark but a symbol having the shape of an automobile. In this way, a driver can the color of the background changes with a change in the altitude (refer to notations 164 and 165). This is carried out by determining the color of polygonal faces (ground surfaces) by referring to the altitude data. According to the example, the higher the altitude, the darker the color is set. On the other hand, when the mark is disposed at a position with a higher altitude, it is constituted to be painted with a thinner color (refer to mark 161 and mark 162). In this way, by securing a contrast with a color of the background, the driver can recognize the mark more easily.
Col 11, line 36-61, Next, the operation determines whether the road (node) matched to the current position of the vehicle is disposed on a bridge or in a tunnel (step 1002). When the determination is no (N) in step 1002, the operation executes processing (steps 1003 through 1005) which correspond to steps 502 through 504 in FIG. 5. Meanwhile, when the determination is yes (Y) in step 1002, the operation obtains an altitude hi at an inlet of the bridge or the tunnel and an altitude ho at an outlet thereof referring to the road data (step 1006). For example, referring to FIG. 11, when a vehicle 110 is running on a bridge 111, the operation obtains an altitude hi of an inlet 112 of the bridge 111 and an altitude ho of an outlet 113 thereof. According to the embodiment, even when a vehicle travels on a road having an altitude different from an altitude of an actual land form, the altitude at the current position of the vehicle can be pertinently calculated.


Claim 20 is similar in scope as Claim 1, and thus is rejected under same rationale.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al in view of Wang et al., Okude et al, Deepu (“3D Reconstruction from Single 2D image”, International Journal of Latest Research in Engineering and Technology, 2016) further in view of Ward (“5 creative ways to use layer stacking in after effects”, 2015).

Regarding Claim 5. The combination of Yamada, Wang and Okude fails to explicitly teach, however, Deepu teaches The system of claim 1, wherein the operations further comprise:
rotating the contour of the 2D object in a 3D space;
extending each point of the 2D object by a specified amount from a first
position to a second position in the 3D space to add depth to the 2D object; and
adding the 3D mesh to the depth of the 2D object  (Deepu, abstract, the paper describes 3D reconstruction from single 2D image. It is usually done in a piece-wise fashion by identifying various planes of the scene and from those planes constructing a representation of the whole. The image is captured from a calibrated camera. The captured image is perspectively distorted. These distortions are removed by corner point estimation. The selected points give the true dimensions in the input 
Page 47, par 1, images captured in pinhole cameras are perspective in nature. In a perspective image, objects of similar size appear bigger when it is closer to view point and smaller when it is farther. Hence the number of pixels to represent farther objects in the image requires lesser pixels as compared to the number of pixels required to represent the closer objects in the image. Example: when objects are inclined to the viewer, it goes farther away from the viewpoint. Further see Figure 10.
Page 49, par 1-3, in order to find the true dimension of the image, corner points and also one vanishing point are selected as shown in figure 14.The corner points and vanishing point helps to measure the dimensions in the image. Square symbol shows the corner points selected. Triangle shows reference points generated with respect to corner points. The lines generated in the figure 15 shows the distance between the pixels in the various planes. These points separated the image into different planes like front, top, bottom, side plane etc. Depth information of the each plane is generated as shown in below figure 16. These planes are used to generate 3D model in VRML. 3D model is generated according to the true dimensions from metrology.
Therefore, a perspective view give a 3D view for an object. The dimensions on the perspective view image also give information which can be used in depth estimation. It is obvious to a user with ordinary skill in the art to rotate an object/outline to a perspective view and estimate depth information, so as to create a 3D view object.).


The combination of Yamada, Wang, Okude and Deepu fails to explicitly teach, however, Ward teaches the extending comprising:
replicating a color of a first pixel at a first point of the contour of the 2D object in 3D space towards the second position to form a first array of pixels. each pixel in the first array of pixels having an identical color as the color of the pixel at the first point of the contour; and
replicating a color of a second pixel at a second point of the contour of the 2D object in 3D space towards the second position to form a second array of pixels, each pixel in the second array of pixels having an identical color as the color of the pixel at the second point of the contour, the second array of pixels comprising a different amount of pixels than the first arrav of pixels;
(Ward, page 3, par 1-3, the article describes different ways to simulate 3D effect for text object. Layer stacking is a fast way to simulate 3D text. At its core layer stacking The best way to think of it is to visualize a piece of paper. A single sheet by itself is 2D and has almost no volume, but when you have hundreds of pieces of paper stacked on top of each other they can begin to create a physical 3D object. Further see figure 2 on page 3.
At least in figure 2 on page 3, each layer of 2D objects comprises “R” and “S” having same color. Therefore, pixels on “R” is an array of pixels with replicated same color. Pixels on “S” is a second array of pixels with replicated same color. Number of pixels on “R” and “S” are different.).
Yamada, Wang, Deepu and Ward are analogous art because they all teach method of generating 3D object or 3D effect for object. Yamada further teaches generating 3D object form 2D object image. Ward further teaches simulate 3D text effect by using simple layers of duplicate text object. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the 3D object generation method with computational power detection (taught in Yamada, Wang, Okude and Deepu), to further use stacking layer of duplicate text object to simulate 3D effect (taught in Ward) when the computational power does not meet minimum requirements. For example in a thin client such as a PDA or an old computer.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al in view of Wang et al., Okude et al, Ward (“5 creative ways to use layer stacking in after effects”, 2015) further in view of Poston et al (US8553032).

Regarding Claim 6. The combination of Yamada, Wang and Okude fails to explicitly teach, however, Ward teaches The system of claim 1, wherein portions of first and second arrays of pixels become visible in different amounts as the 3D obiect is rotated, and (Ward, page 3, par 1-3, the article describes different ways to simulate 3D effect for text object. Layer stacking is a fast way to simulate 3D text. At its core layer stacking is just taking the same layer and duplicating it over and over again while slowly pushing each new layer further into 3D space. The best way to think of it is to visualize a piece of paper. A single sheet by itself is 2D and has almost no volume, but when you have hundreds of pieces of paper stacked on top of each other they can begin to create a physical 3D object. Further see figure 2 on page 3.
At least in figure 2 on page 3, the text on the left is a side view of the text on the right. Therefore, pixels on “R” is an array of pixels with replicated same color. Pixels on “S” is a second array of pixels with replicated same color. When the 3D object “RS” is rotated to side, amount of visible pixels on pixel array of “R” is different than amount of visible pixels on pixel array of “S”.).
Yamada, Wang and Ward are analogous art because they all teach method of generating 3D object or 3D effect for object. Yamada further teaches generating 3D object form 2D object image. Ward further teaches simulate 3D text effect by using simple layers of duplicate text object. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the 3D object generation method with computational power detection (taught in Yamada, Wang and Okude), to further use stacking layer of duplicate text object to 

The combination of Yamada, Wang, Okude and Ward fails to explicitly teach, however, Poston teaches wherein the operations further comprise:
normalizing the identified contour;
identifying segments of the normalized contour; and
processing each identified segment into a polygon edge of the generated
3D mesh (Poston, abstract, the invention describes methods for glyph rendering based on a polygon mesh having vertices located away from a glyph's outline.
Col 14, line 23-35, In some embodiments, transepts, for example, 1222 of FIG. 12, may be arranged to form sides of one or more tessellation polygons that contain segments of a glyph outline. In some embodiments, a segment of the glyph outline goes between reasonably central edge points, and enters a triangle or polygon transversely.
Col 19, line 5-37, In some embodiments, an implicit form f(x, y) whose zero values give rise to a segment of a glyph outline may be treated with a normalization in which a non-normalized f(x, y) may be divided by the magnitude of a gradient at a representative point on the segment of the glyph outline.).
Yamada, Wang, Ward and Poston are analogous art because they all teach method of generating 3D object from single 2D image. Yamada further teaches obtaining contour of the interested 2D object in the input 2D image. Poston further teaches normalize and outline of a detected object and creating mesh for it. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective .

Claims 7, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al in view of Wang et al., Okude et al further in view of Deepu (“3D Reconstruction from Single 2D image”, International Journal of Latest Research in Engineering and Technology, 2016).

Regarding Claim 7. The combination of Yamada, Wang, Okude and Deepu further teaches The system of claim 1 wherein the operations further comprise:
retrieving a material that maps an input texture to UV positions of the 3D
mesh, wherein the material includes a front region, a back region, an outside region, and an inside region; and
wherein applying the texture of the 2D object to the 3D mesh comprises:
applying a first texture from the front region to a front portion of the 3D mesh;
applying a second texture from the inside region to an inside portion of the 3D mesh;
applying a third texture from the outside region to an outside portion of the 3D mesh; and
applying a fourth texture from the back region to a back portion of the 3D mesh (Deepu, page 49, par 1-3, depth information of the each plane is generated as 
Page 51, par 1, in rendering a texture mapping is performed to each corresponding surface of a polygon in VRML model as shown in figure 17. Also wireframe model of the generated 3D model is shown in figure 18. VRML supports for walkthrough to a rendered model, through which different views are generated.
Yamada, col 14, line 52-67, by performing the copying described with FIGS. 9A and 9B while using, as a buffer of interest, an image buffer storing a two-dimensional image on which the three-dimensional object V is displayed, and performing the pasting described with FIGS. 10A, 10B, and 10C, the texture of the wall S can be copied on another wall S'. In other words, the user can copy the texture of the wall S in the two-dimensional image on another wall S.
Col 26, line 1-55, in the expression (10), as is evident from FIG. 19, M is a matrix which transforms ψ(xe, Ye), i.e., (x0, y0, z0) into (xP, yp).).
Yamada, Wang and Deepu are analogous art because they all teach method of generating 3D object from single 2D image. Yamada further teaches obtaining contour of the interested 2D object in the input 2D image. Wang further teaches constructing 3D mesh for the recognized 2D object. Deepu further teaches estimating depth information from a perspective view object. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the 3D object generation method (taught in Yamada, Wang and Okude), to further turn the 2D object into perspective view and estimate the depth information (taught in Deepu), so as to create true 3D object with depth.

Regarding Claim 9. The combination of Yamada, Wang, Okude and Deepu further teaches The system of claim 7, wherein the first, second, third, and fourth textures are applied by overlaying the first, second, third and fourth textures over portions of the 3D mesh corresponding to the UV positions indicated by the map of the material (Yamada, col 14, line 52-67, by performing the copying described with FIGS. 9A and 9B while using, as a buffer of interest, an image buffer storing a two-dimensional image on which the three-dimensional object V is displayed, and performing the pasting described with FIGS. 10A, 10B, and 10C, the texture of the wall S can be copied on another wall S'. In other words, the user can copy the texture of the wall S in the two-dimensional image on another wall S.
Col 26, line 1-55, in the expression (10), as is evident from FIG. 19, M is a matrix which transforms ψ(xe, Ye), i.e., (x0, y0, z0) into (xP, yp).
Deepu, page 51, par 1, in rendering a texture mapping is performed to each corresponding surface of a polygon in VRML model as shown in figure 17. Also wireframe model of the generated 3D model is shown in figure 18. VRML supports for walkthrough to a rendered model, through which different views are generated.).

Regarding Claim 10. The combination of Yamada, Wang, Okude and Deepu further teaches The system of claim 7, wherein the operations further comprise:
generating, for display, the 3D object in an image captured by the client device (Deepu, page 51, par 1, in rendering a texture mapping is performed to each corresponding surface of a polygon in VRML model as shown in figure 17. Also  generated 3D model is shown in figure 18. VRML supports for walkthrough to a rendered model, through which different views are generated.
Wang, Fig 5 shows the 3D object is generated from input 2D image.);
receiving user input manipulating the 3D object in 3D space (It is common for user to manipulate a 3D object in space, including rotating, scaling and etc..); and
modifying amounts of the first, second, third, and fourth textures that are
presented as part of the 3D object based on the received user input (Yamada, col 16, line 59-67, by performing copying on a two-dimensional image on which the three-dimensional object is displayed as shown in FIG. 5A, storing an expanded image of the walls in the paste buffer, using painting to write the characters "ABC" or "DEF" on the image stored in the paste buffer, and using pasting to paste the character-written image on the original walls, a natural two-dimensional image can be obtained as shown in FIG. 5B. In other words, two-dimensional paint enables facile three-dimensional rendering.).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al in view of Wang et al, Okude et al, Deepu et al further in view of C4dcafe (“Mirror my texture”, 2016).

Regarding Claim 8. The combination of Yamada, Wang, Okude and Deepu fails to explicitly teach, however, C4dcafe teaches The system of claim 7, wherein the operations further comprise generating the fourth texture from the back region by mirroring the first texture in the front region vertically (C4dcafe, the article describes a method to mirror texture vertically and copy to sides of the 3D object. 

Page 1, last paragraph, the texture can be flipped vertically. And the texture can also be used on front and back side with texture mirror to each other.).
The combination of Yamada, Wang, Deepu and C4dcafe are analogous art because they all teach method of generating 3D object from single 2D image. Yamada and Wang further teach constructing 3D mesh for the recognized 2D object. C4dcafe further teaches adding texture to a 3D object back side by mirror a texture on the front side. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the 3D object generation method (taught in Yamada, Wang, Okude and Deepu), to further turn the texture mirroring method (taught in C4dcafe), so as to provide a fast approach to generate texture for a 3D object.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al in view of Wang et al., Okude et al, Deepu further in view of Klassen et al (US20160350967).

Regarding Claim 11. The combination of Yamada, Wang, Okude and Deepu further teaches The system of claim 1 wherein the operations further comprise:
generating, for display, the 3D object in an image captured by the client device (Deepu, page 51, par 1, in rendering a texture mapping is performed to each corresponding surface of a polygon in VRML model as shown in figure 17. Also  generated 3D model is shown in figure 18. VRML supports for walkthrough to a rendered model, through which different views are generated.
Wang, Fig 5 shows the 3D object is generated from input 2D image.);

The combination of Yamada, Wang, Okude and Deepu fails to explicitly teach, however, Klassen teaches modifying a first set of textures of the 3D object ,without modifying a second set of textures of the 3D object based on the context (Klassen, abstract, the invention describes method of dynamically adjusting presentations associated with augmented, mixed and/or virtual reality. The dynamic adjustments may be made to augment sensory influences on a user, such as but not necessarily limited to dynamically adjusting lighting effects of the presentation to
compensate for changes in direct and/or indirect luminosity or other lighting related affects.
 [0029] FIG. 5 illustrates estimating lighting influences on an AR object 18 in accordance with one non-limiting aspect of the present invention. The sensory device 36 responsible for generating the AR object 18 may cooperate with the mapping device 40 and the spatial device 38 to a corresponding or relative lighting map 48 to estimate lighting influences on the AR object 18 within the real area 12, i.e., lighting effects expected to influence the AR object 18 if the AR object 18 was physically added to the real area 12.
[0032] FIGS. 7a-7b illustrate diagrams 72, 74 associated with dynamically adjusting a shaped of a shadow 76 for the AR object 18 in accordance with one non-limiting aspect of the present invention. The adjustment relates to changing a lighting 
Therefore, when time of the day changes, for example, sun rises up, the lighting angle changes and the shadow 76 changes while the lighting on the object remains unchanged.).
Yamada, Wang and Klassen are analogous art because they all teach method of displaying 3D objects. The combination of Yamada and Wang further teaches method of generating 3D object from single 2D image. Klassen further teaches sensing the environment context including time of the day to estimate the lighting attribute for the 3D object presentation. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the 3D object generation method (taught in Yamada, Wang, Okude and Deepu), to further dynamically update the lighting presentation for the 3D object based on the sensed environment context (time of the day) (taught in Klassen), so as to compensate for changes in direct and/or indirect luminosity affects (Klassen, abstract).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al in view of Wang et al, Okude et al, Klassen et al (US20160350967) further in view of Liu et al (US20180330480).

Regarding Claim 13. The combination of Yamada, Wang and Okude fails to explicitly teach, however Klassen further teaches The system of claim 1, wherein the 3D object is generated with brighter color textures at a first point in time in a day, wherein the 3D object is generated with darker color textures at a second point in time in the day, (Klassen, abstract, the invention describes method of dynamically adjusting presentations associated with augmented, mixed and/or virtual reality. The dynamic adjustments may be made to augment sensory influences on a user, such as but not necessarily limited to dynamically adjusting lighting effects of the presentation to compensate for changes in direct and/or indirect luminosity or other lighting related affects.
[0026] Degree of Diffusion, e.g., hard light: direct light that casts a clean shadow (clear day at noon), soft light: indirect light that casts soft shadows or no shadows (overcast day at noon),
[0029] FIG. 5 illustrates estimating lighting influences on an AR object 18 in accordance with one non-limiting aspect of the present invention. The sensory device 36 responsible for generating the AR object 18 may cooperate with the mapping device 40 and the spatial device 38 to a corresponding or relative lighting map 48 to estimate lighting influences on the AR object 18 within the real area 12, i.e., lighting effects expected to influence the AR object 18 if the AR object 18 was physically added to the real area 12.
[0035] Characteristics of the real area 12 may be assessed to determine an appropriate one or more of the stored lighting maps 42 to be processed when facilitating the dynamic update, such as based on a time of day, type of day (rainy, sunny, etc.) and the like.

Yamada, Wang and Klassen are analogous art because they all teach method of displaying 3D objects. The combination of Yamada and Wang further teaches method of generating 3D object from single 2D image. Klassen further teaches sensing the environment context including time of the day to estimate the lighting attribute for the 3D object presentation. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the 3D object generation method (taught in Yamada, Wang and Okude), to further dynamically update the lighting presentation for the 3D object based on the sensed environment context (time of the day) (taught in Klassen), so as to compensate for changes in direct and/or indirect luminosity affects (Klassen, abstract).

The combination of Yamada, Wang, Okude and Klassen fails to explicitly teach, however, Liu teaches wherein the operations further comprise:
determining that computational power of a client device exceeds a threshold,
wherein the 3D mesh is generated and the texture is applied in response to
determining that computational power of the client device exceeds the threshold (Liu, abstract, the invention describes a system and method for generating an optimized
3D model. The system includes a processor for receiving a high-poly 3D model, wherein the processor is configured to: divide the high-poly 3D model into a plurality of 
geometric shape, merge the adjusted geometric shapes to form a reduced 3D model, and texture map the reduced 3D model to provide texture of the high-poly 3D model to form the optimized 3D model.
[0162], for example, the target polygon count is based on an acceptable level of detail for the optimized 3D model's intended use. In addition, the target polygon count may be determined based on the processing capabilities of the application that will be used to render the optimized 3D model. In some embodiments, where additional details are needed, the 3D artist divides polygons (for e.g., one quad subdivided into two quads). The 3D artist may do this until the targeted polygon count is met.
It is obvious to a person with ordinary skill in the art that the processing capabilities determination is based on some pre-determined value (threshold). For example, when installing a program or a game software, the installation process always checks the current system’s parameters, such as CPU, memory and etc, to see if it meets the minimum requirements. So as to decide whether the program can be smoothly installed and run.).
Yamada, Wang and Liu are analogous art because they all teach method of generating 3D object. Yamada further teaches generating 3D object form 2D object image. Liu further teaches rendering 3D mesh and texture based on detected computing capability of the device. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the 3D object generation method (taught in Yamada, Wang, Okude and .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al in view of Wang et al, Okude et al, Liu et al further in view of Ward (“5 creative ways to use layer stacking in after effects”, 2015).

Regarding Claim 14. The combination of Yamada, Wang and Okude fails to explicitly teach, however, Liu teaches The system of claim 1, wherein the operations further comprise:
determining that computational power of the client device fails to exceed a
threshold (Liu, abstract, the invention describes a system and method for generating an optimized 3D model. The system includes a processor for receiving a high-poly 3D model, wherein the processor is configured to: divide the high-poly 3D model into a plurality of subcomponents, approximate each subcomponent of the plurality of subcomponents by a geometric shape, adjust the geometric shape to conform to the subcomponent to the geometric shape, merge the adjusted geometric shapes to form a reduced 3D model, and texture map the reduced 3D model to provide texture of the high-poly 3D model to form the optimized 3D model.
[0162], for example, the target polygon count is based on an acceptable level of detail for the optimized 3D model's intended use. In addition, the target polygon count may be determined based on the processing capabilities of the application that will be used to render the optimized 3D model. In some embodiments, where additional details 
It is obvious to a person with ordinary skill in the art that the processing capabilities determination is based on some pre-determined value (threshold). For example, when installing a program or a game software, the installation process always checks the current system’s parameters, such as CPU, memory and etc, to see if it meets the minimum requirements. So as to decide whether the program can be smoothly installed and run.);
Yamada, Wang and Liu are analogous art because they all teach method of generating 3D object. Yamada further teaches generating 3D object form 2D object image. Liu further teaches rendering 3D mesh and texture based on detected computing capability of the device. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the 3D object generation method (taught in Yamada, Wang and Okude), to further detecting the computing power of the device (taught in Liu), so as to make sure the 3D model mesh and texture rendering can be smoothly processed.

The combination of Yamada, Wang, Okude and Liu fails to explicitly teach, however, Ward teaches in response to determining that computational power of the client device fails to exceed the threshold:
generating a plurality of duplicates of the 2D image; 
stacking the plurality of duplicates behind each other in a 3D space that are offset from each other by a specified number of pixels in the 3D space to output the 3D object (Ward, page 3, par 1-3, the article describes different ways to simulate 3D effect for text object. Layer stacking is a fast way to simulate 3D text. At its core layer stacking is just taking the same layer and duplicating it over and over again while slowly pushing each new layer further into 3D space. The best way to think of it is to visualize a piece of paper. A single sheet by itself is 2D and has almost no volume, but when you have hundreds of pieces of paper stacked on top of each other they can begin to create a physical 3D object. Further see figure 2 on page 3.).
inserting a plurality of spaces between each adjacent pair of the pluralitv of duplicates, such that a space is inserted between first and second adjacent duplicates of the plurality of duplicates, each of the plurality of spaces comprising a number of grey pixels corresponding to the specified number of pixels. (Ward, as see figure 2 on page 3, it is clear that there are spaces between each adjacent pair of the plurality of duplicates. The color of the space between each pair of layers depends on its background color. Therefore, it is obvious that when the 2D object RS has a color such as blue, and the background color is grey, the color of the space between each pair of layers will be grey.).
Yamada, Wang, Okude, Liu and Ward are analogous art because they all teach method of generating 3D object or 3D effect for object. Yamada further teaches generating 3D object form 2D object image. Liu further teaches rendering 3D mesh and texture based on detected computing capability of the device. Ward further teaches simulate 3D text effect by using simple layers of duplicate text object. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the 3D object generation method with .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al in view of Wang et al, Okude et al, Liu et al, Ward further in view of Keeler (“Google Slides: Make a Draggable stack”, 2017).

Regarding Claim 15. The combination of Yamada, Wang, Okude, Liu and Ward further teaches The system of claim 14, wherein the operations further comprise:
receiving input to rotate the 3D object in the 3D space (It is common to allow the user to apply interactive action on a 3D object, such as rotating it.); and

The combination of Yamada, Wang, Okude, Liu and Ward fails to explicitly teach, however, Keeler teaches automatically modifying an amount of the plurality of duplicates and the amount of the plurality of spaces that are presented on the client device as the 3D object is rotated about its vertical axis (Keeler, page 1-2, the article describes a feature in Google Slides. It allows user to drag an item (image) on the slides “canvas”, and create a stack of duplicated items. Further see page 2, figure 1. The user is allow to control how many duplicates he/she can create, so as to avoid creating too many duplicates.
At least in figure 2 on page 3, the text on the left is a side view of the text on the right. The 3D object “RS” is rotated to side about its vertical axis. There are spaces between each adjacent pair of the plurality of duplicates. As the layers of 2D objects are rotated, the amount of visible pixels on the layers and on the spaces are automatically adjusted.).
The combination of Yamada, Wang, Okude, Liu and Ward teaches method of generating 3D object or 3D effect for object. Ward and Keeler both teaches creating a stack of duplicates for 3D effect. Keeler further teaches allowing user to control how many duplicates he/she can create. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the 3D object generation method with computational power detection and use stacking layer of duplicate text object to simulate 3D effect when computational power is low (taught in Yamada, Wang, Okude, Liu and Ward), and allow user to control how many duplicates he/she can create (taught in Keeler) so as to avoid creating too many copies of the same object, which could cause processing lag (Keeler, page 2, par 1).

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reason for the indication of allowable subject matter: The prior art of record either alone or in combination fails to teach or suggest: “The system of claim 1, wherein a texture of the 3D object is modified to illustrate a sky when the altitude of the client device is a first altitude associated with flying, wherein a texture of the 3D object is modified to represent a body of water when the altitude of the client device is a second altitude lower than the first altitude and a geographical location of the client device is associated with a location at which the body of water is present…”
in the context of claim 12.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN SHENG whose telephone number is (571)272-5734.  The examiner can normally be reached on M-F 9:30AM-3:30PM 6:00PM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/Xin Sheng/Primary Examiner, Art Unit 2611